DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1. The amendments filed December 9, 2020 have been entered. Accordingly, claims 1-8 are currently pending and have been examined. The examiner acknowledges the amendments of claims 1, 2, and 4-7. The previous claim objections and specification objections have been withdrawn due to applicant’s amendments. The previously indicated allowable subject matter “means selectively attachable to the bearing housing for constraining the drive shaft to rotation about a vertical axis” has been removed from the independent claim in the applicant’s amendments. Because of the removal of this limitation, claim 1 no longer contains allowable subject matter. As noted in the reasons for allowable subject matter of the non-final rejection, prior art has been applied to the claims. This action is Final. 
Claim Rejections - 35 USC § 112
2. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 8 recites the limitation “the further ones of the drive plates”. There is insufficient antecedent basis for this limitation in the claim because a plurality of further drive plates has not been introduced. 
Claim Rejections - 35 USC § 103
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US Patent 8251780), hereinafter Ward, in view of Boel (WO 2018163102).
Regarding claim 1, Ward teaches a device for coupling an abrasive drive plate to a powered floor treating machine (fig. 1) comprising: 
a. a driver member having upper and lower major surfaces (fig. 1, element 13); 
b. a bearing housing (fig. 3, element 32) affixed to the upper major surface of the driver member (see Ward’s annotated fig. 3 below, The housing 32 is rigidly secured to the driver member 13 (col.2, lines 30-35); Therefore, the housing is also affixed to the upper major surface of the driver member as annotated below); 

    PNG
    media_image1.png
    519
    841
    media_image1.png
    Greyscale
 
d. a cylindrical drive shaft (fig. 3, shaft 41) having a longitudinal axis (see Ward’s annotated fig. 3 below) and extending through an aperture formed in the driver member (fig. 3 and fig. 4, shaft 41 extends through circular openings 21), said drive shaft adapted to be joined to a drive plate (fig. 3, element 50; col. 2, lines 60-63), the drive plate having a lower surface with at least one abrasive element affixed thereto (fig. 3, grit portion 51 is affixed to the lower surface of drive plate 50).

    PNG
    media_image2.png
    662
    623
    media_image2.png
    Greyscale

Ward does not teach:
c. a plurality of channels on the upper major surface of the driver member, said channels adapted to connect the driver member to motor driven arms of a powered floor treating machine; 
e. a spherical bearing for journaling the drive shaft in the bearing housing whereby the drive shaft may rotate about its longitudinal axis as the drive shaft angulates through a predetermined arc with respect to the vertical.
	However, Boel teaches:
c. a plurality of channels on the upper major surface of the driver member (fig. 4, channels 16 reside on the upper major surface of the driver member 17), said channels adapted to connect the driver member to motor driven arms of a powered floor treating machine (fig. 4, channels 16 connect the driver member 17 to the motor driven arms 11; 
e. a spherical bearing (fig. 1 and fig. 2, spherical bearing 6; page 14, line 21) for journaling the drive shaft (see Boel’s annotated fig. 2 below) in the bearing housing whereby the drive shaft may rotate about its longitudinal axis as the drive shaft angulates through a predetermined arc with respect to the vertical (page 10, lines 15-22; “tiltably and/or rotatably bearing mounted” teach the drive shaft may rotate about its longitudinal axis as the drive shaft angulates through a predetermined arc with respect to the vertical).
	
    PNG
    media_image3.png
    509
    351
    media_image3.png
    Greyscale


	Regarding claim 4, Ward in view of Boel teaches or makes obvious all elements of the claimed invention as rejected above in claim 1. Ward in view of Boel does not teach wherein the driver member is a polygon in its plan view.  
	However, the applicant fails to provide any criticality in having the specific shape of the driver member provides any unexpected result and where the general conditions of a claim are disclosed by the prior art, discovering the specific shape involves only routine optimization and experimentation to one of ordinary skill in the art. In this situation, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create a polygon shaped driver member, since a change in shape of an element involves only routine skill in the art. Doing so would allow the driver member to be designed and manufactured quicker which decreases manufacturing costs. 
	Regarding claim 5, Ward in view of Boel teaches or makes obvious all elements of the claimed invention as rejected above in claim 4. Ward in view of Boel does not teach wherein the polygon is a rectangle.
	However, the applicant fails to provide any criticality in having the specific shape of the driver member provides any unexpected result and where the general conditions of a claim are disclosed by the prior art, discovering the specific shape involves only routine optimization and experimentation to one of ordinary skill in the art. In this situation, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create a rectangular shaped driver member, since a change in shape of an element involves only routine skill in the art. Doing so would allow the driver member to be designed and manufactured quicker which decreases manufacturing costs. 
	Regarding claim 6, Ward in view of Boel teaches or makes obvious all elements of the claimed invention as rejected above in claim 1. Additionally, Ward in view of Boel teaches wherein a plurality of said bearing housings are affixed to the upper major surface of the driver member (Ward fig. 1), each containing a spherical bearing for journaling further ones of said cylindrical drive shafts extending through associated apertures in the driver member (In the rejection of claim 1 above, the spherical bearing teaching of Boel was incorporated into the multiple bearing housings as taught by Ward. This same teaching teaches “each containing a spherical bearing for journaling further ones of said cylindrical drive shafts extending through associated apertures in the driver member”), each of said further cylindrical drive shafts adapted to be joined individually to a drive plate (Ward fig. 1).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Boel as applied to claim 1 above, and further in view of Brejcha (US Patent 4319434).
Regarding claim 3, Ward in view of Boel teaches or makes obvious all elements of the claimed invention as rejected above in claim 1. Ward in view of Boel does not teach a quick connect lock shaft affixed to a lower end of said drive shaft for releasably coupling the drive shaft to a central hub of the drive plate.  
However, Brejcha teaches a surface processing machine having a quick connect lock shaft affixed to a lower end of said drive shaft for releasably coupling the drive shaft to a central hub of the drive plate (see Brejcha’s annotated fig. 6 below, the ball detent mechanism 64 creates a quick connect lock shaft which is affixed to the lower end of the drive shaft. The quick connect lock shaft releasably couples the drive shaft to a central hub of a drive plate of a brush tool 62).  

    PNG
    media_image4.png
    503
    661
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward in view of Boel to incorporate the teachings of Brejcha to provide a device for coupling an abrasive drive plate to a powered floor treating machine including a quick connect lock shaft affixed to a lower end of the drive shaft for releasably coupling the drive shaft to a central hub of the drive plate. Doing so would allow . 
Allowable Subject Matter
4. Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 7, the cited prior art does not teach or make obvious a lock cap and a radial bearing for constraining the drive shaft to rotation about a vertical axis in combination with all other limitations from the independent claim 1. 
Claim 8 would be allowable because it is dependent on claim 7. 
Response to Arguments
5. Applicant's arguments filed December 9, 2020 have been fully considered but they are not persuasive. Examiner maintains the rejections as set forth above regarding 35 USC 103 and 35 USC 112(b).
Conclusion
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723